Title: To George Washington from Thomas Bartholomew Bowen, 27 October 1789
From: Bowen, Thomas Bartholomew
To: Washington, George


          
            Charleston, South Carolina, October 27th 1789
          
          From the exalted Station to which the unanimous suffrages of your admiring Country have called you, will you, illustrious Sir, in the Chair of Empire, amidst the arduous direction of a multiplicity of important affairs, deign to honor with your recollection an inconsiderable and humble Individual, benignly listen to his simple story, and grant the prayer of his petition?
          Having dedicated my prime of life (and I hope not altogether in vain) to the service of the American cause in the late glorious contest, during the whole course of the War, and generally in the main Army under the immediate command of your Excellency, I had the honor to retire with the rank of Major, and the happiness of posessing the esteem of the Officers under, and with whom I served: as a testimony of which, I was, by the whole Pennsylvania line, unanimously chosen their Agent for receiving and delivering to them their Certificates of final settlement; and discharged that trust to their satisfaction and the approbation of the State legislature. I was also chosen by the Cincinnati of that State one of their Delegates to the first general meeting of the Society at which your Excellency in person presided. I have been likewise informed that I had also the honor of being, by the recommendation of General St Clair, on the return of Officers nominated by your Excellency on the proposed peace-establishment in 1783.
          Disappointed in the latter expectation and determining to apply myself to Industry for my future subsistance, I sold my Certificates, purchased the materials of a printing Office, and having taken into partnership a brother Officer who had been bred to that business, we in the latter part of 1784 commenced the publication of a Newspaper in this State under the title of “The Columbian Herald,” which is dignified, as its greatest merit, with a Head of your Excellency for a device. That partnership has been three years dissolved; and owing to my

ignorance of the mechanic part of the printing business, the conducting which became an additional expence consequent thereon, my profits have since scarcely afforded me a decent subsistance.
          Conscious of my want of consequence, and sensible of the variety of worthier applications which must have been made to you for Offices under the new Constitution, I had not yet presumed to solicit your auspicious patronage: But as I feel the imbecilities of a premature old age, and labour under the afflictions of ill health and a broken constitution (the consequences of so many years hardships in the field, uncommon even to a military life;) and well knowing, by having been long an obscure observer of your exalted virtues, that Benevolence (particularly to the Officers of the late Army) is one of those nearest your heart, I am encouraged to apply for your favor to render the short remainder of my life more probably guarded against the miseries of Age in want.
          An appointment to the trust and direction of the Post-office in this City, joined to my business here, would conduce to render this desirable end more easily attainable. If this inferior appointment is not immediately in the gift of your Excellency, a hint of your pleasure signified to the Principal in that department must of course have a decided effect.
          For this I humbly implore your benign and powerful influence; beseeching your gracious pardon for whatever inadvertant impropriety may appear in this direct application to the Great Chief Magistrate of the United States, and presuming to commit my fate to his beneficent hands.
          My Services, however inconsiderable, have at least entitled me to subscribe myself, Illustrious Sir, Your Excellency’s Most devoted and obedient Old Soldier and Servant
          
            Thomas B: Bowen
          
        